MEMORANDUM **
Seda Sargsyan, a native and citizen of Armenia, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s ■denial of her applications for asylum, with*207holding of removal and relief under the Convention Against Torture (“CAT”).
We lack jurisdiction to review the BIA’s determination that Sargsyan is statutorily ineligible for asylum based on the one-year time bar. See Ramadan v. Gonzales, 427 F.3d 1218,1221-22 (9th Cir.2005).
We have jurisdiction pursuant to 8 U.S.C. § 1252 over Sargsyan’s withholding of removal claim. Reviewing for substantial evidence, Kaur v. Ashcroft, 379 F.3d 876, 884 (9th Cir.2004), we deny the claim.
Even assuming Sargsyan testified credibly, substantial evidence supports the BIA’s denial of withholding of removal because Sargsyan did not establish that it is more likely than not that she will be persecuted if returned to Armenia. See Hakeem v. INS, 273 F.3d 812, 816-817 (9th Cir .2001).
Sargsyan waived any challenge to the BIA’s denial of CAT relief because she did not raise it in her opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.